51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CENTRAL MICHIGAN DISTRICT OF BROWNING-FERRIS INDUSTRIES OFOHIO AND MICHIGAN, INC., Respondent.
No. 95-5211.
United States Court of Appeals, Sixth Circuit.
March 24, 1995.

Before:  JONES, CONTIE, and BATCHELDER, Circuit Judges.

JUDGMENT

1
On January 20, 1995, the National Labor Relations Board (the "Board") entered a decision and order in Case Nos. 7-CA-35604, 7-CA-35775 and 7-CA-35847 finding the respondent had violated federal labor law and directing the respondent to take certain remedial steps stated therein.  That order was entered upon stipulation for such entry by the respondent.  The stipulation also provided that the respondent waived all defenses to the enforcement of the decision and order by this court.


2
The Board now applies to this court for enforcement of its decision and order pursuant to the terms of the stipulation of the parties for consent judgment.  The respondent does not oppose enforcement, although it notes it has complied with the terms of the Board's decision and order.  Under these circumstances, we conclude the Board is entitled to enforcement.  See NLRB v. Edgar Spring, Inc., 800 F.2d 595, 598 (6th Cir.1986) (compliance with Board's decision and order is not a defense against entry of judgment of enforcement).


3
It therefore is ORDERED and ADJUDGED that the said order of the Board be and the same is hereby enforced.  The respondent, Central Michigan District of Browning-Ferris Industries of Ohio and Michigan, Inc., its officers, agents, successors, and assigns shall abide by and perform the directions of the Board as stated in such order.